ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-387, concluding that ROY R. MACALUSO of PASSAIC, who was admitted to the bar of this State in 1987, should be censured for violating RPC 5.3(a) (failure of law firm to adopt and maintain reasonable efforts to ensure that the conduct of nonlawyer employees is compatible with the lawyer’s professional obligations), RPC 5.4(a) (sharing legal fees with a nonlaw-yer), RPC 7.3(d) (compensating or giving something of value to a person to recommend the lawyer’s employment by a client or as a reward for having made a recommendation resulting in the lawyer’s employment by a client), and RPC 8.3(a) (failing to inform disciplinary authorities of another lawyer’s violation of the Rules of Professional Conduct that raises a substantial question as to *428that lawyer’s honesty, trustworthiness, or fitness as a lawyer), and good cause appearing;
It is ORDERED that ROY R. MACALUSO is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.